

115 HR 357 IH: Overseas Outsourcing Accountability Act
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 357IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mrs. Bustos (for herself, Mr. Gutiérrez, Ms. Sewell of Alabama, Ms. McCollum, Mr. Loebsack, Mr. Pocan, Ms. Kaptur, Ms. Schakowsky, Mr. Cartwright, Mr. Lynch, Mrs. Watson Coleman, Mr. Brady of Pennsylvania, Mr. Ryan of Ohio, Mr. Schneider, Ms. Eddie Bernice Johnson of Texas, Mr. Nolan, Mr. Krishnamoorthi, Mr. Lipinski, Mr. Foster, Mrs. Dingell, Mr. Conyers, Mr. Kildee, Mr. Cleaver, Mr. Michael F. Doyle of Pennsylvania, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require the President to develop and release a comprehensive national strategy to prevent United
			 States employers from overseas outsourcing and offshoring practices that
			 impact the United States workforce.
	
 1.Short titleThis Act may be cited as the Overseas Outsourcing Accountability Act. 2.National Strategy to Prevent Overseas Outsourcing (a)Development of strategyBeginning on January 20, 2017, the President, in coordination with appropriate agencies as necessary, shall develop a comprehensive national strategy to prevent United States employers from overseas outsourcing and offshoring practices that impact the United States workforce. Such strategy shall—
 (1)delineate quantifiable short-term and long-term goals for preventing such overseas outsourcing and offshoring practices;
 (2)describe specific actions to be taken to achieve such goals and the means necessary to do so; and (3)identify new authorities or changes in existing authorities, including recommendations for necessary legislation.
				(b)Reports
 (1)Initial submission of strategyNot later than April 20, 2017, the President shall submit the strategy and any accompanying report materials to Congress.
 (2)Subsequent reportsNot less than once every 2 years after the date on which the President submits the strategy pursuant to paragraph (1), the President shall submit a report to Congress which shall include—
 (A)a description of the progress toward the goals described in subsection (a)(1), including the status of the implementation or completion of the actions described in subsection (a)(2); and
 (B)an assessment of the impact of these actions and policies on— (i)the retention of United States employers in the United States;
 (ii)the retention of jobs for workers in the United States; and (iii)the United States economy as a whole.
						